DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/21/2021 has been entered. Claims 1-4, 6, 9-10, 12-15, 17-29 are pending in the Application. Applicant’s amendments to the claims have overcome the objections and 112(a) and 112(b) rejection previously presented in the Office Action mailed 4/21/2021.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites in line 9 “an outer surface of the first portion”. There is insufficient antecedent basis for this limitation in the claim, as there are two first portions, one referring to the isolation fixing column (line 6) and another referring to a first groove (line 9), and it is not clear which one this one is referring to.  The same issue applies to the second portion as well (line 13). 
In claim 13, in line 10, it is recommended that “a second portion extending along an outer surface of the second portion from the first end of the illuminating body” be changed to “a 
Claims 22-25 are rejected due to their dependence on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-10, 12, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 20120033439 A1 in view of Kuo, US 2006/0062020 A1, and further in view of Yu, US 2008/0143234 A1, and further in view of Wu, US 2013/0003390 A1.


Regarding claim 1, Liu discloses “A decorative lamp (Fig. 1), comprising: an illuminating body (4, Fig. 3) having a first end (43, Fig. 3), a second end (top of 4, Fig. 3) opposite the first end, and an outer surface extending between the first end and the second end (seen in Fig. 3); a plurality of wires (51, 52, Fig. 3) connected to the first end of the illuminating body (seen in Fig. 3); an isolation fixing column (3, Fig. 3) having a first end and a second end opposite the first end (seen in Fig. 3)  disposed with the second end of the isolation fixing column adjacent the first end of the illuminating body (seen in Fig. 2) and between the plurality of wires (seen in Fig. 2); a first plurality of grooves (33 and 34, Fig. 3) extends along an outer 
and a housing (2, Fig. 3) coupled to the isolation fixing column (seen in Fig. 1 and 2), the housing having an inner surface defining a cavity (seen in Fig. 2 and 3), wherein: the housing is configured to be installed from the second end of the illuminating body (seen in Fig. 2, ¶ [0020] “plugged into light shell 2 from the bottom opening”), the housing surrounds a periphery of the isolation fixing column and a portion of the first end of the illuminating body (seen in Fig. 2), the illuminating body extends through the second openings such that the second end of the illuminating body is exposed from the housing (seen in Fig. 1) and the first end of the illuminating body is positioned within the housing (seen in Fig. 2), and the plurality of wires is clamped between the isolation fixing column and the inner surface of the housing (seen in Fig. 2).
However, Liu does not disclose “a first plurality of grooves extends along an outer surface of the isolation fixing column from a first end of the illuminating body to the first end of the isolation fixing column “, “a second plurality of grooves each configured to receive one wire of the plurality of wires is formed in the inner surface of the housing and wherein the first plurality of grooves and the second plurality of grooves are aligned to form tracks each configured to receive one wire of the plurality of wires, wherein the first plurality of grooves extends to the first opening such that  the plurality of tracks extends from the first opening of the housing” and “a rim of the second opening of the housing abuts against the outer surface of the illuminating body”.
Wu discloses a decorative lamp, with an isolation fixing column (3, Fig. 4), with two portions of different diameters (seen in Fig. 4), and the grooves (31, Fig. 4) extend across the 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the second portion of the isolation fixing column, as taught by Liu, have shared grooves with the first portion, such as taught by Wu. One of ordinary skill in the art would have extended the groove length for further guiding the wires during assembly, and ensuring that the wires are separated to prevent short circuits (Wu, ¶ [0018]).

Kuo discloses a decorative lamp comprising a housing (22, Fig. 2 and 6), an isolation fixing column (29, Fig. 2 and 6), and the housing has a plurality of grooves (46 and 47, Fig. 2 and 6 and 12) on the inner surface of the housing each configured to receive a wire (seen in Fig. 12).
At the time the invention was field, it would have been obvious to one of ordinary skill in the art, to include grooves, such as taught by Kuo, to the inner surface of the housing, as taught by Liu. One of ordinary skill in the art would have been motivated to include grooves, for creating a tighter fit between the wires and housing by matching the shapes of the housing and the wire, for improving the water-proofing of the inner cavity of the housing (Kuo, ¶ [0029]; also taught in Yu ¶ [0028]).
As a result of the modification, Liu in view of Wu and Kuo discloses “a second plurality of grooves each configured to receive one wire of the plurality of wires is formed in the inner surface of the housing and wherein the first plurality of grooves and the second plurality of grooves are aligned to form tracks each configured to receive one wire of the plurality of wires, wherein the plurality of tracks extends from the first end of the illuminating body to the first opening of the housing (Wu discloses the grooves that extend from the illuminating body to the bottom, and Kuo discloses corresponding grooves on the housing)”.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the rim of the housing, as taught by Liu, be in contact with the illuminating body, such as taught by Yu. One of ordinary skill in the art would have configured the housing rim to abut the illuminating body, for creating an interference fit between the housing and the illuminating body (Yu, ¶ [0026]), creating a more secure water proofing, and preventing damage to the device. 
Regarding claim 2, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “the illuminating body is an LED (Liu, ¶ [0020] ”LED 4”) or a tungsten filament lamp.”
Regarding claim 3, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “a portion of the cavity adjacent the second end of the housing is configured to conform to the outer surface of the illuminating body (Yu, seen in Fig. 1), and wherein the cavity widens in diameter from the second end to the first end of the housing  (seen in Liu Fig. 2, the top of the housing matches parts of the shape of the illuminating body, and the top part of the housing has narrower than the part of the housing that surrounds the bottom of the illuminating body) .”

Regarding claim 9, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “the plurality of wires consists of only two wires (Liu, 51, 52, Fig. 2).”
Regarding claim 10, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “the isolation fixing column includes first and second buckle blocks (Liu, 30, Fig. 3) projecting in opposite directions (seen in Fig. 3).”
Regarding claim 12, Liu in view of Kuo and Yu and Wu discloses the invention of claim 10, as cited above, and further discloses “the housing includes first and second installation holes (Liu 22, Fig. 3), and wherein the first and second buckle blocks are insertable into the first and second installation holes, respectively, to secure the housing to the isolation fixing column via a snap fit (seen in Liu, Fig. 1).”
Regarding claim 26, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “the isolation fixing column is fixed to the housing (Liu, seen in Fig. 1, fixing via blocks 30).“
Regarding claim 27, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “the isolation fixing column comprises a one-piece structure (seen in Liu Fig. 3, Wu, Fig. 4)."
Regarding claim 28, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “a cross-section of the second end of the isolation fixing column is smaller than a cross-section of the first end of the isolation fixing column, (seen in Liu Fig. 3).“
	Regarding claim 29, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “each groove of the first plurality of grooves and each groove of the second plurality of grooves has an arcuate surface (seen in Kuo, Fig. 2 and 3)”.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kuo and Yu and Wu, and further in view of Stefanelli, US 5001615.

Regarding claim 4, Liu in view of Kuo and Yu and Wu discloses the invention of claim 1, as cited above, and further discloses “the second end of the isolation fixing column has a 
However, Liu in view of Kuo and Yu and Wu does not disclose “the inner surface of the housing defines a first step and a second step, and a portion of the inner surface of the housing that defines the second step is positioned adjacent the outer surface of the first end of the isolation fixing column, and a portion of the inner surface of the housing that defines the first step is positioned adjacent the outer surface wall of the second end of the isolation fixing column..”
Stefanelli discloses decorative light comprising a lamp base and sheathing housing assembly, wherein the inner member (14, Fig. 2) comprises a second end (bottom of the inner member 14, Fig. 2) and a first end (middle portion of inner member 14, Fig. 2), the second end having a smaller diameter than the first end (seen in Fig. 2), and the inner surface of the housing (16, Fig. 2) defines a first step and a second step (seen in Fig. 2), and an inner wall of the first step positioned adjacent an outer wall of the first end, and a portion of the inner surface of the housing that defines the second step is positioned adjacent an outer wall of the second end (seen in Fig. 3).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the isolation fixing column and housing, as taught by Liu, to have two corresponding stepped portions, such as taught by Stefanelli. One of ordinary skill in the art would have been motivated to modify the shape, for effecting a stronger frictional/interference fit between the structures (Stefanelli, col. 1, ln. 22-23).
Regarding claim 6, Liu in view of Kuo and Yu and Wu and Stefanelli discloses the invention of claim 4 (see 112(b) rejection above for interpretation of claim dependency), as cited above, and further discloses “the outer wall of the isolation fixing column includes a buckle block (Liu 30, Fig. 3) adjacent the first end of the isolation fixing column, wherein the housing further includes a third step (Liu, step below installation hole 22, Fig. 3), wherein an installation hole .


Allowable Subject Matter
Claims 14-15, 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 recites, inter alia, a decorative lamp, and an isolation fixing column, and “wherein the second plurality of grooves extends from a first end of the illuminating body along an outer surface of the isolation fixing column from the first end of the illuminating body to the first end of the isolation fixing column, and wherein a first portion of the second plurality of grooves extends from a first end of the illuminating body and a second portion of the second plurality of grooves extends from a first end of the housing to the first portion of the second plurality of grooves, with the first portion of the second plurality of grooves offset in a radial direction from the second portion of the second plurality of grooves”.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations. The prior art references do not disclose an isolation fixing column adjacent to an illuminating body, and the opposite end of the housing, grooves on the isolation fixing column that align with grooves on the housing, and part of the grooves on the isolation fixing column being radially offset, in combination with the rest of the claim.
Claims 15, 17-21 are allowed due to their dependence on claim 14.

Claims 13, 22-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 13 recites, inter alia, a decorative lamp, and “a first groove having a first portion extending along an outer surface of the first portion and a second portion extending along an outer surface of the second portion from the first end of the illuminating body to the first end of the isolation fixing column and configured to receive the first wire, a second groove having a first portion extending along the outer surface of the first portion and a second portion extending along an outer surface of the second portion from the first end of the illuminating body to the first end of the isolation fixing column and configured to receive the second wire, such that the isolation fixing column includes a step between the first portion and the second portion of the first groove and between the first portion and the second portion of the second groove”.
	The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Claims 22-25 would be allowable due to their dependence on claim 13.



Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argues on pages 12-16 of the Remarks, that that 103 rejection is improper.
The first argument, starting on page 12 of the Remarks, is that there is no motivation to combine prior art reference Liu with Wu or Kuo. In particular, the Applicant argues that there is no reason to extend the trenches of Liu’s isolation fixing column. The Applicant further states that the second separator (32, Fig. 3) is sufficient for separating the wire contacts and adding grooves is superfluous, and that the second separator is too narrow to accommodate the relatively deep trenches. The second argument, starting on page 14 of the Remarks, is that the second separator of reference Liu already achieves the objective of separating the wires, and thus there is no motivation to modify the separator for the expressed purpose of separating the wires. Since there is no expressed shortcoming, there is no motivation to modify.
The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Teaching/Suggestion/Motivation given to modify the Liu reference by adding grooves to the isolation column was “further guiding the wires during assembly, and ensuring that the wires are separated to prevent short circuits”. The further guiding would provide the advantage that  the portion of the wire closer to the light source would ensure that the wires were secured in the proper position and aligned with the rest of the column, and prevent shifting around of the wire. Regarding the separating of the wires, the second portion (32, Fig. 3) of Liu is a rectangular column, and by modifying the shape of the portion to have grooves like those of Wu, the wires are more covered and surrounded, and thus ensuring separation. Another advantage would be that the wires have less space to move around, avoiding breakage of the connection.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Secondary reference Wu shows a second portion of the column that has a groove, and it would have been within the skill of one of ordinary skill in the art to adjust the size of the column so that it would have close contact with the wires, as seen in Fig. 3 of Wu.

Additionally, under KSR, a rationale of a simple substitution of one known element for another to obtain predictable results can be relied on to show obviousness. Here, the second portion of the column of Liu (32, Fig. 3) can be substituted with the second portion of the column of Wu (top part of 3, Fig. 4), and the results of separating the wires is predictable.

The third argument, starting on page 15 of the Remarks, is that there is no reason to combine the grooves formed on the housing inner surface, as such a change would rquire a significant modification of Liu’s housing, change a principle of the way Liu operates, and serve no purpose. The Applicant argues that the objective of creating a tighter fit, as stated by the Examiner, is already accomplished by the protruding elements 35, and since it is already accomplished, there is no motivation to add grooves to achieve water-proofing.
The Examiner respectfully disagrees. The quality of water-proofing is not an all or nothing state, and water-proofing can be improved. Such improvements can come in the form or adjusting the shapes so that they are more form fitting, which would mean a tighter fit. The housing can have a circular shape added in order to match the circular shape of the wires, in order to avoid gaps between them, thus improving the water-proofing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875